UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6215


JOHN MARVIN BALLARD,

                Plaintiff - Appellant,

          v.

JOSEPH PLAUD,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
Senior District Judge. (5:13-ct-03104-H)


Submitted:   May 21, 2015                     Decided:   May 27, 2015


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Marvin Ballard, Appellant Pro Se. William Woodward Webb,
Sr., EDMISTEN & WEBB, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     John   Marvin      Ballard    appeals       the   district    court’s   order

granting Defendant’s motion to dismiss his malpractice action

against Defendant.         We have reviewed the record and find no

reversible error.         Accordingly, we affirm the district court’s

judgment.       Ballard    v.     Plaud,       No.   5:13-ct-03104-H      (E.D.N.C.

Feb. 3, 2015).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court    and    argument       would   not   aid   the   decisional

process.

                                                                           AFFIRMED




                                           2